Citation Nr: 0028905	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an initial rating exceeding 10 percent for post-
traumatic stress disorder (PTSD) is warranted for the period 
between June 1, 1995, and November 6, 1996.

2.  Whether a rating(s), exceeding 10 percent for PTSD is 
(are) warranted effective from November 7, 1996.

3.  Whether a rating exceeding 20 percent for residuals of a 
pleural cavity injury is warranted for the period between 
June 1, 1995, and October 6, 1996.

4.  Whether a rating exceeding 20 percent for residuals of a 
pleural cavity injury is warranted effective from October 7, 
1996.

5.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of shrapnel fragment wounds (SFW) to 
the right chest.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

7.  Entitlement to service connection for a lower back 
disability.

8.  Entitlement to service connection for a disability of the 
lower extremities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  He is a combat veteran who was awarded the Combat 
Infantryman Badge and the Purple Heart after serving in 
combat in Korea in 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO), dated in November 1995 and December 1998.

A Travel Board Hearing was held on July 18, 1997, in North 
Little Rock, Arkansas, before Michael Lyon, who is a Veterans 
Law Judge and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  The Board then 
remanded the case to the RO in January 1998 for additional 
development, and the veteran thereafter asked to have another 
hearing before a Veterans Law Judge.  He accepted to have a 
videoconference hearing, which was conducted on July 26, 
2000, and was chaired by the undersigned, who is a Veterans 
Law Judge and was designated by the Chairman to conduct the 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  Transcripts of 
both hearings are of record.

The veteran's claim of entitlement to a rating in excess of 
10 percent for PTSD has been addressed in this decision as 
two separate issues, since it is clear that the veteran has 
appealed the initial rating that the RO assigned to his PTSD 
when it granted service connection for that disability in 
November 1995, an action that, according to a very recent 
decision by the United States Court of Veterans Appeals 
("the Court"), gives the veteran the right to have the 
potential for the assignment of "staged ratings" for 
different periods of time to his disability considered.  See, 
Fenderson v. West, 12 Vet. App. 119 (1999).   Also, the 
regulations addressing the rating of service-connected mental 
disorders were amended during the pendency of this appeal, 
effective November 7, 1996, which means that VA has to 
evaluate the claim under the rating criteria that were in 
effect before and after the amendments, in order to apply to 
the claim the set of rating criteria that is more favorable 
to the claimant.  See, Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Consequently, the Board has bifurcated the claim 
into the issues of (1) whether the initial rating assigned by 
the RO should have been higher than 10 percent, from June 1, 
1995 (the date of the submission of the veteran's claim for 
service connection for PTSD) to November 6, 1996 (the date 
immediately preceding the effective date of the above 
mentioned amendments); and (2) whether a higher rating, or 
ratings, is, or are, warranted effective from November 7, 
1996.

The claim of entitlement to a rating higher than 20 percent 
for residuals of a pleural cavity injury has also been 
bifurcated into two separate issues in this decision because 
the regulations addressing the rating of service-connected 
respiratory disorders were amended as well during the 
pendency of this appeal, and a Karnas evaluation of this 
claim reveals that different ratings are warranted in this 
particular case under both sets of rating criteria.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of all increased rating issues has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected PTSD was 
productive of more than mild social and industrial impairment 
for the period between June 1, 1995, and November 6, 1996.

3.  It is shown that the service-connected PTSD has been 
productive of definite social and occupational impairment, 
with some decrease in work efficiency and periods of 
inability to perform occupational tasks due to depression, 
anxiety, sleep impairment, and difficulty with concentration, 
since November 7, 1996.

4.  It is not shown that the service-connected residuals of a 
pleural cavity injury were productive of moderately severe 
residuals, with pain in the chest and dyspnea on moderate 
exertion (exercise tolerance test), adhesions of the 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, or one or more of the following:  thickened 
pleura, restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals, between June 1, 1995, and 
October 6, 1996.

5.  It is shown that, as of October 7, 1996, the service-
connected residuals of a pleural cavity injury were 
productive of FEV-1 values of 55 percent of the values 
predicted, and that said values decreased to 50 percent of 
the values predicted less than two years later.

6.  It is not shown that the service-connected residuals of 
SFW to the right chest are currently productive of severe 
impairment in the function of Muscle Group III of the 
veteran's right (major) upper extremity.

7.  The veteran has a middle school education, he has 
experience as a light truck driver, and he was last employed 
in 1988.

8.  As of October 7, 1996, service connection was in effect 
for residuals of a pleural cavity injury, rated as 60 percent 
disabling; residuals of SFW to the right chest, rated as 30 
percent disabling; and PTSD, rated as 10 percent disabling; 
for a combined rating of 80 percent.

9.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the veteran's service-connected 
disabilities are of such severity as to preclude him from 
obtaining and retaining all forms of substantially gainful 
employment.

10.  It is not shown that a lower back disability had its 
onset during service or that any such claimed disability 
first diagnosed after service is causally related to service.

11.  It is not shown that a disability of the lower 
extremities had its onset during service or that any such 
claimed disability first diagnosed after service is causally 
related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating exceeding 10 
percent for the service-connected PTSD were not met for the 
period between June 1, 1995, and November 6, 1996.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 
(1999). 

2.  The schedular criteria for a 30 percent rating for the 
service-connected PTSD were met as of November 7, 1996.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Part 4, Diagnostic Code 9411 (1999). 

3.  The schedular criteria for a rating exceeding 20 percent 
for the service-connected residuals of a pleural cavity 
injury were not met for the period between June 1, 1995, and 
October 6, 1996.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6818 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1999). 

4.  The schedular criteria for a 60 percent disability 
evaluation for the service-connected pleural cavity injury 
were already met as of October 7, 1996.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, 
Diagnostic Code 6843 (1999). 

5.  The schedular criteria for a rating exceeding 30 percent 
for the service-connected residuals of SFW to the right chest 
are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.73, Part 4, Diagnostic Code 5303 
(1999).

6.  A total rating based on individual unemployability due to 
the service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16 (1999).

7.  The claim of entitlement to service connection for a 
lower back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The claim of entitlement to service connection for a 
disability of the lower extremities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for every claim 
of service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).

VA's duty to assist every claimant in the development of his 
or her claim only arises once the claimant has fulfilled his 
or her initial duty of presenting a well grounded claim 
within the meaning of § 5107(a).  38 U.S.C.A. § 5107(a).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Regarding service-connected disabilities, it is noted that 
disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

First Issue
Whether an initial rating exceeding 10 percent for PTSD is 
warranted
between June 1, 1995, and November 6, 1996:

As noted above, the regulations addressing the rating of 
service-connected mental disorders were amended effective 
November 7, 1996, while the present appeal was still pending.  
Therefore, the veteran is entitled to have his claim for an 
increased rating for PTSD adjudicated under the set of rating 
criteria that is most favorable to his claim, i.e., either 
the "old" (pre-1996 amendments) criteria, or the "new" 
(post-1996 amendments) criteria.  See, Karnas.  However, only 
the old criteria can be considered for any period of time 
preceding the effective date of the new criteria (in this 
case, between June 1, 1995, which was the date when the 
veteran filed his claim for service connection for PTSD, and 
November 6, 1996, the day preceding the effective date of the 
amendments).  In this regard, it is noted that, in a very 
recent precedent decision, VA's General Counsel held that, 
when a provision of VA's Schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  If the Board determines 
that it is, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
not earlier than, the effective date of the change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  Therefore, for this 
particular timeframe, the review of the veteran's claim can 
only be accomplished under the old rating criteria.

Under the old criteria, a 10 percent rating is warranted when 
the service-connected PTSD is productive of lesser symptoms 
than those required for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment; while a 30 percent rating 
may be warranted when the PTSD is productive of definite 
impairment in the veteran's ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411.

A 50 percent rating may be warranted, under the old criteria, 
when the PTSD renders an individual's ability to establish or 
maintain effective or favorable relationships with people 
considerably impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; while a 70 percent rating may be warranted when 
the individual's ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411.

A 100 percent (total) rating may be warranted, also under the 
old criteria, when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411.

According to the report of a September 1995 VA psychiatric 
examination, the veteran reported inservice combat-related 
stressors, and complained of trouble sleeping at night, with 
lots of dreams, and depression.  He stated that he had worked 
as a truck driver prior to, and after, service, and that he 
had also worked repairing watches for several years after 
service.  He denied a history of alcohol or drug use/abuse, 
and said that he spent his time around the house basically 
trying to take care of his three grandchildren, of whom he 
and his wife had custody.  His hobbies were fishing and 
hunting, and he also liked to camp.  Socialization was 
"OK," and the veteran said that he was a volunteer with the 
fire department, as well as a church member, and that he had 
no trouble being in crowds, unless the people became unruly.  
His appetite was good, and he said that he usually slept 
between 10:30 p.m. or 12:00 a.m. and 5:00 or 6:00 a.m., 
although he rolled and tossed sometimes.  He said that pain 
sometimes bothered him, and that he had dreams, which were 
probably nightmares.  Just after service, he had suffered 
from startled responses, but he said that he was "not that 
jumpy now," since that symptom had gradually gone downhill 
over the last 10 to 15 years.  He mentioned only occasional 
hallucinations, and the examiner could find "no delusions, 
except in his dreams."

The above report also reveals that the veteran revealed a 
hypervigilant personality, and said that he would only have 
flashbacks if he watched war movies, and that he would only 
flinch with the noise of a gunshot, rather than hitting the 
ground.  The veteran indicated that things "seem to work 
themselves out as time passes," although he admitted that 
"backfire" would bother him.  He stated that he did not 
know if he had killed anybody during the war.  He had, 
however, some survivor guilt, and explained that he thought 
about it and "felt sorry for the family."  There were some 
intrusive thoughts, but he usually could get over them 
"fairly well."

The above report further reveals that, on examination, the 
veteran's speech was within normal limits.  He was quite 
cooperative, but his mood showed that he stayed depressed 
most of the time, part of this due to his wife's health, his 
health, and the fact that he was raising three grandchildren, 
although the future looked "pretty bright" to him since, 
according to the veteran, the family got along "pretty 
well."  He denied crying spells, and was abstract on the 
proverbs.  Thought processes were normal, intellectual 
functioning showed that he quit school in the eighth grade, 
but he read and wrote enough to get by.  His memory was only 
fair, and the veteran said that it was "mostly bad."  He 
was well oriented in time, place, and person and, while he 
forgot sometimes what he was doing and what he was talking 
about, he was quite alert during the evaluation, with no 
evidence of hallucinations, delusions, or schizophrenic 
trends.  There was depression, some anxiety, and the insight 
was superficial, but the judgment was good.  In the 
examiner's opinion, the veteran was competent for VA 
purposes, and not in need of psychiatric hospitalization at 
the time of the interview.  PTSD, chronic, delayed, but in 
partial remission, was diagnosed, and the following comment 
was provided:

This man was wounded in Korea after about 
four months in combat and had some 
stressors, the biggest one was when he 
got shot and most of his squad was either 
killed or wounded and he saw two of them 
get killed on the hill when he got shot.  
He has symptomatology of the [PTSD], 
however, some of these have abated over 
the years.  He has minimal depression.

At a February 1996 RO hearing, the veteran stated that he had 
suffered from PTSD symptoms since his years of active 
military service and that, currently, the disability affected 
him in the form of making him "very, very sad," especially 
when watching war movies, and after having learned of the 
dedication of the Korean War Veterans Memorial in Washington, 
D.C.  He also stated that he had dreams of his inservice 
stressors from time to time.  He also said that it was hard 
not to think about his combat experiences in Korea on a daily 
basis, unless he could stay busy, keeping his mind on 
something else, and that, currently, he had a difficult time 
tolerating stressful or frustrating environments.  He further 
asserted that loud noises bothered him, and that his 
emotional problems had interfered with his job as a truck 
driver.  He admitted, however, that he got along "fairly 
good with people," and said that he currently was a 
volunteer with the fire department, helping to handle traffic 
when the units went to attend fire calls.

The above evidence supports the RO's November 1995 finding 
that the PTSD was manifested by emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  The competent evidence that was produced during 
the June 1, 1995-November 6, 1996 timeframe also supports a 
finding that the evidence produced during that timeframe did 
not show that the PTSD was productive of more than mild 
social and industrial impairment.  In view of this finding, 
the Board concludes that the schedular criteria for an 
initial rating exceeding 10 percent for the service-connected 
PTSD were not met between June 1, 1995, and November 6, 1996.

Second Issue
Whether a rating(s), exceeding 10 percent for PTSD
is (are) warranted effective November 7, 1996:

As explained above, and pursuant to the Court's holding in 
Karnas, here the Board has to determine which set of rating 
criteria is more favorable to the veteran's claim for an 
increased rating for the service-connected PTSD.  The old 
rating criteria were already set forth in the prior section.  
The new rating criteria are as follows:

The current rating of 10 percent is warranted when the 
service-connected PTSD is productive of occupational and 
social impairment due to mild or transient symptoms, which 
decrease the individual's work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms can only be controlled by 
continuous medication.  38 C.F.R. § 4.130, Part 4, Diagnostic 
Code 9411.

A 30 percent rating may be warranted when the PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

A 50 percent rating may be warranted when the PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

A 70 percent rating may be warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411.

A March 1997 VA outpatient medical record reveals complaints 
of dysthymia and depression following a 1989 coronary artery 
bypass graft.  The veteran also presented with irritability, 
agitation, quickness to anger, a depressed mood with tearful 
episodes, and sleep disturbances.  The sleep was erratic, 
with disturbing dreams, and there was decreased energy.  On 
examination, the veteran appeared his stated age of 66, and 
was dressed appropriately.  Speech was regular, logical, and 
goal oriented.  The veteran maintained good eye contact, and 
his mood was "4."  The affect was blunted, and there were 
no suicidal/homicidal ideations, nor auditory or visual 
hallucinations.  Judgment was intact, with good insight.  
Major depressive disorder was listed as the assessment.

A June 1997 private psychological report reveals complaints 
of increased PTSD symptomatology and inability to work, and 
objective findings of marked depression, anxiety and 
preoccupation with his physical condition, some affective 
instability, aggressive attitudes, and a thought disorder.  
It also shows a diagnosis of PTSD, with a GAF score of 50, 
and the psychologist's opinion to the effect that, because of 
his PTSD, the veteran had experienced occupational and social 
impairment, with some decrease in work efficiency, and 
periods of inability to perform occupational tasks due to 
depression, anxiety, sleep impairment, and difficulty 
concentrating.

At the July 1997 travel board hearing, the veteran reported 
having nightmares and flashbacks of his inservice combat 
experiences, even with medication, and indicated that he did 
not handle stress very well, and that his ability to 
concentrate was very poor.  He also reported depression, as 
well as feelings of guilt and anger, but denied avoidance of 
crowds, and said that he had some friends and that he went to 
church.

According to the report of an April 1998 VA psychiatric 
examination, the veteran said that he seemed to be getting a 
little better and explained that "I'm going to treatment and 
it seems to be helping."  He also said that his nerves were 
"settling down" and that his temper was less volatile than 
it used to be.  He also said that he did not have such 
frequent intrusive thoughts about the war and that, for the 
past several weeks, he had been able to sleep well without 
taking any sleeping pills.  Despite this, he indicated that 
he still had nightmares every night, some of them involving 
death and related to his military experiences.  He also 
reported intrusive thoughts about the war, and a tendency to 
avoid large crowds and to sit in restaurants with his back to 
the door.  He again said that he avoided watching war movies, 
and stated that it did not bother him to see Asian-Pacific 
Islanders.  He further indicated that he spent a lot of his 
time doing gardening and "yardwork" at home, which he 
enjoyed, and attending church, where he had a number of 
friends with whom he visited.

According to the above report, the veteran was casually 
groomed, was fully cooperative, and gave no reason to doubt 
any of the information he provided.  Eye contact was quite 
limited, and he appeared somewhat anxious.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant mood was one of some anxiety, and the affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight, and there was no 
loosening of associations, nor any confusion.  No gross 
impairment in memory was observed, and the veteran was 
oriented in all spheres.  There were no complaints of 
hallucinations, and no delusional material was elicited.  The 
veteran's insight was adequate, as was his judgment.  He 
reported occasional fleeting suicidal ideations, but denied 
any intent.  In the examiner's opinion, the veteran was 
competent for VA purposes, and not in need of any psychiatric 
hospitalization at the time of the examination.  PTSD was 
again diagnosed, and a GAF score of 55 was assigned.  
Additionally, the following comment was provided:

In the opinion of this examiner, the 
veteran's symptoms are indicative of 
moderate impairment in social and 
occupation[al] functioning.  Based on the 
information he provided in today's 
examination, it is probable that the 
Global Assessment of Functioning score 
would have been somewhat lower over the 
past few years but ... he has shown some 
improvement under his current treatment 
regimen.

VA outpatient records produced between 1997 and 1999 reveal 
VA mental health treatment, with complaints of a lot of 
stress in his life, secondary to his raising his three 
grandchildren, his wife's poor health, and financial 
problems.  These records, however, also reveal that the 
veteran's sleep problems have abated somewhat, and that his 
anxiety and depression, although still manifested, have 
essentially been under control, secondary to his mental 
health treatment and medication.  GAF scores assigned during 
this timeframe have essentially ranged between 65 and 70.

A July 2000 psychological evaluation report reveals that the 
veteran presented as a casually groomed and dressed gentleman 
who was confined to a wheelchair and responded appropriately 
to the interview and test situation.  He complained of 
symptoms of anxiety and depression, and said that he was 
chronically irritable and that he felt "down in the dumps 
all the time."  He stated that he had little interest or 
desire to pursue any enjoyable activities, and that he had 
had trouble getting along in work settings, which related to 
his temper and generally low mood.  He slept poorly, being 
restless during the night.  He had poor energy, was 
chronically fatigued, and could not watch movies with themes 
of war without suffering from disturbing memories.

According to the above report, the veteran's wife was retired 
and disabled due to blindness, and the veteran also had a 
variety of physical problems, and had had a triple bypass in 
1988.  He reported very stressful experiences while serving 
in combat in the early 1950's, and said that these 
experiences, which included having seen a lot of dead bodies 
and having been shot at, had left an indelible impression 
upon him and had continued to affect and disturb him.  The 
test results, which were valid, revealed a naïve and 
unsophisticated individual who was being defensive about his 
distress.  They also revealed evidence of clinical 
depression, with poor general coping resources and 
significant impairment in routine daily activities, as well 
as in attempts to make occupational and social adjustments.  
The findings, according to the subscribing psychologist, were 
consistent with the following diagnoses:

Axis I:  Mood disorder, not otherwise specified
Axis II:  rule out personality disorder, not otherwise 
specified
Axis III:  see medical reports
Axis IV:  history of combat; other social and environmental 
stressors
Axis V:  GAF score of 40.

At the July 2000 videoconference hearing, the veteran stated 
that his nightmares occurred about once a week, that he also 
suffered from occasional flashbacks, that he had mood swings, 
problems concentrating, and some feelings of mistrust or 
paranoia (although these were "not really bad").  He also 
indicated that the medication he was currently on helped him, 
denied ever finding himself dealing with a situation in which 
he could not get pleasure from anything in life, and 
acknowledged that he had had good results with the mental 
health treatment received from VA.

As discussed above, the veteran has been shown to suffer from 
symptoms of PTSD, which include nightmares, flashbacks and 
irritability, that certainly affect his social and 
occupational functioning.  As of June 1997, it was noted that 
his occupational and social impairment involved some decrease 
in work efficiency and periods of inability to perform 
occupational tasks due to depression, anxiety, sleep 
impairment, and difficulty with concentration.  In other 
words, at that time, the veteran already met the schedular 
criteria for a 30 percent rating under the new rating 
criteria.  In April 1998, the veteran's social and 
occupational impairment was characterized as "moderate," 
which essentially translates into a 30 percent rating under 
the old rating criteria (which require "definite" 
impairment for a 30 percent rating, and "considerable" 
impairment for a 50 percent rating).  The Board's finding 
that the veteran's impairment is moderate is also supported 
by those GAF scores of 60 or less in the files, which 
represent, when they range between 60 and 51, moderate 
symptoms of social and occupational impairment.

While it is not clear whether the 30 percent criteria were 
met between November 7, 1996, and June 1997, the Board has 
taken into consideration the veteran's credible statements of 
record, and has resolved any reasonable doubt in favor of 
him, thus finding that there was indeed definite social and 
occupational impairment as of November 7, 1996.  In other 
words, the schedular criteria for a 30 percent rating, under 
either set of rating criteria, were met as of November 7, 
1996.  A higher rating, in the form of a staged rating 
exceeding 30 percent based on the psychological report of 
July 2000, is not felt to be warranted because, while that 
report appears to reveal a more severe case of PTSD, with a 
GAF score of only 40, it does not contain a full rationale of 
the psychologist's opinion, based on a thorough review of the 
record, and, more importantly, it does not contain a 
diagnosis of PTSD, but, instead diagnoses of a mood disorder 
and a personality disorder, the first of which is not 
service-connected, and the second of which is not a 
disability for VA purposes.

Third Issue
Whether a rating exceeding 20 percent for residuals of a 
pleural cavity injury is warranted for the period between 
June 1, 1995, and October 6, 1996:

The record shows that the injuries for which the veteran 
received his Purple Heart consisted of a perforating SFW to 
his right chest, with an entry point at the level of the 
fourth right anterior intercostal space, and an exit point at 
the level of the right seventh posterior intercostal space, 
as well as trauma to the right hemothorax (pleural cavity), 
secondary to the right chest SFW.  The pleural cavity injury 
was originally rated as 20 percent disabling under Diagnostic 
Code 6818 of the Schedule, which, prior to the amendments 
made effective on October 7, 1996, provided for such a rating 
for moderate residuals of pleural cavity injuries including 
gunshot wounds, with bullet or missile retained in the lung, 
with pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6818.

Diagnostic Code 6818 also provided for a 40 percent rating 
for moderately severe residuals, with pain in the chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of the diaphragm, with excursions restricted, 
moderate myocardial deficiency, and one or more of the 
following:  thickened pleura, restricted expansion of the 
lower chest, compensating contralateral emphysema, deformity 
of the chest, scoliosis, and hemoptysis at intervals; a 60 
percent rating for severe residuals, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise; and a total (100 
percent) rating for totally incapacitating residuals.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6818.

Since the veteran filed his claim for an increased rating for 
this disability on June 1, 1995, and the regulations 
addressing the rating of service-connected respiratory 
diseases were amended effective October 7, 1996, the question 
to be answered at this time is whether a rating exceeding 20 
percent is warranted for the period between June 1, 1995, and 
October 6, 1996.

According to an October 1995 VA surgical examination report, 
the veteran provided a history of shrapnel wound to his right 
chest in 1951, with the fragment entering his chest 
anteriorly, and exiting posteriorly.  The veteran indicated 
that a closed thoracotomy was done, and that repeated 
aspirations of blood and fluid from his chest were carried 
out at that time.  He also stated that, following his 
recovery, he had always had some soreness in his chest wall, 
as well as mild shortness of breath following recovery, which 
had gradually increased as he had gotten older and developed 
arteriosclerotic heart disease.  Currently, he indicated that 
he was unable to walk over a block or two without stopping 
for rest.  He also revealed that he had had a four vessel 
coronary artery bypass carried out in 1988, after reporting 
symptoms consistent with angina, and that, since that time, 
he had "gotten along reasonably well," although he had 
noted increased shortness of breath and some substernal 
discomfort in recent months, and had been informed that he 
was in congestive heart failure, for which he was receiving 
appropriate medication.

On examination, the above report reveals that the heart had a 
regular rhythm, with no murmur identified.  Scars reflecting 
the inservice wounds and the coronary artery bypass of 1988 
were noted.  The lungs revealed moist crepitant rales in both 
bases, more marked on the right than on the left.  The chest 
wall was thick, and in this context, the examiner explained 
that he had been unable to identify significant dullness or 
hyperresonance.  The impression was listed as residuals of 
shrapnel wound to the right chest, characterized by history 
and physical findings as above; hypertensive cardiovascular 
disease, characterized by history and physical findings as 
described; and residuals of surgery for coronary artery 
bypass, characterized by history and physical findings as 
described.  

An October 1995 VA pulmonary function report reveals forced 
expiratory volumes in one second (FEV-1) that were between 55 
and 57 percent of the values predicted, ratios of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) that were between 94 and 98 percent of the values 
predicted, and the examiner's interpretation of the results 
of this test to the effect that there was moderate 
restrictive pulmonary impairment.

At the July 1997 travel board hearing, the veteran said that 
his dysfunction of the right lung included coughing, once-in-
a-great-while discolored sputum, chest pain and shortness of 
breath.  He also stated that he had noticed a gradual 
deterioration of his breathing capacity over the last eight 
to nine years, explaining that "[m]y breathing is no way 
near what it used to be."

As discussed above, the record shows that, prior to October 
7, 1996, the veteran's right lung disability was productive 
of moderate restrictive pulmonary impairment, with chest pain 
and shortness of breath.  It is not shown, however, that the 
impairment was productive of moderately severe residuals, 
with pain in the chest and dyspnea on moderate exertion 
(exercise tolerance test), adhesions of the diaphragm, with 
excursions restricted, moderate myocardial deficiency, or one 
or more of the following:  thickened pleura, restricted 
expansion of the lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, and hemoptysis 
at intervals.  In view of this finding, the Board concludes 
that the schedular criteria for a rating exceeding 20 percent 
for the service-connected residuals of a pleural cavity 
injury were not met for the period between June 1, 1995, and 
October 6, 1996.



Fourth Issue
Whether a rating exceeding 20 percent for residuals of a 
pleural cavity injury
is warranted effective October 7, 1996:

As noted earlier, the VA regulations addressing the rating of 
respiratory disabilities were amended effective October 7, 
1996.  Since that date, Diagnostic Code 6818 no longer 
exists, and the criteria applicable to this particular 
service-connected disability are those set forth in 
Diagnostic Code 6843, which is the diagnostic code that 
addresses the rating of service-connected restrictive lung 
diseases including traumatic chest wall defect, pneumothorax, 
and hernia.  See 38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6843.

Under Diagnostic Code 6843, a 10 percent rating is warranted 
when the FEV-1, or  the FEV-1/FVC, is 71 to 80 percent of the 
value predicted, or when the diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
is 66 to 80 percent of the value predicted; a 30 percent 
rating is warranted when the FEV-1, or the FEV-1/FVC, is 56 
to 70 percent of the value predicted, or when the DLCO (SB) 
is 56 to 65 percent of the value predicted; and a 60 percent 
is warranted when the FEV-1, the FEV-1/FVC, or the DLCO (SB) 
is 40 to 55 percent of the value predicted, or when there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6843.

Also under Diagnostic Code 6843, a total (100 percent) rating 
may be warranted when the FEV-1, the FEV-1/FVC, or the DLCO 
(SB), is less than 40 percent of the value predicted; when 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); when 
there is cor pulmonale (right heart failure); when there is 
right ventricular hypertrophy; when there is pulmonary 
hypertension (shown by Echo or cardiac catheterization); when 
there are episodes of acute respiratory failure; or when the 
severity of the disability requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6843.

According to a June 1998 VA medical examination report, the 
veteran reported doing reasonably well after service until 
1988, when he started having increased difficulty with any 
exertion, which occasionally caused chest pain and dyspnea.  
He denied any hemoptysis or chronic cough.  On examination, 
the veteran was not dyspneic, and had a slow unlabored 
respiratory rate.  His color was good, carotid pulses were 
satisfactory, the neck veins were flat, the chest and breath 
sounds were symmetrical, there was good chest expansion, and 
the breath sounds were also normal, without rales, rhonchi, 
or wheezes.  There were postoperative changes consistent with 
chest surgery, in the form of slight eventration of the 
posterior one third of the right hemidiaphragm, which was 
unchanged from previous studies.  There was no active 
parenchymal lung disease or pathology, and there was no 
change since previous X-Rays.  GSW, through-and-through, of 
the right hemithorax, was the impression, and it was noted 
that pulmonary function studies would be ordered "to 
complete this examination."

A June 1998 VA pulmonary function report reveals an FEV-1 
value that was 50 percent of the value predicted, and an FEV-
1/FVC value that was 85 percent of the value predicted, and 
the examiner's interpretation of the results of this test to 
the effect that there was mild obstructive pulmonary 
impairment.

A disability evaluation exceeding 20 percent is certainly not 
warranted in this case under the provisions of Diagnostic 
code 6818 because there is no competent evidence showing that 
the disability was, after October 7, 1996, productive of at 
least moderately severe impairment.  However, in reviewing 
the claim under the provisions of Diagnostic Code 6843, the 
Board notes that an increased rating is warranted.  In 
particular, it is noted that, as of October 1995, when the 
veteran underwent a pulmonary function study that was 
referred to earlier, his FEV-1 values were already noted to 
be at 55 percent of the values predicted, which translates 
into a 60 percent rating.  In April 1998, that value was 
reported as only 50 percent of the value predicted, which 
again translates into a 60 percent rating under the new 
rating criteria.  The 60 percent rating will be warranted 
only from October 7, 1996, the effective date of the change 
in regulation.  Since it is shown that, as of October 7, 
1996, the veteran already had FEV-1 values of 55 percent of 
the values predicted, and that said values decreased to 50 
percent of the values predicted less than two years later, 
the Board concludes that the criteria for a 60 percent rating 
for the service-connected residuals of a pleural cavity 
injury were already met as of October 7, 1996.

Fifth Issue
Entitlement to a disability evaluation in excess of 30 
percent for
residuals of SFW to the right chest:

This disability is currently rated as 30 percent disabling 
under Diagnostic Codes 5303 and 5304 of the Schedule, which 
provide for such a rating when there is moderately severe 
impairment of Muscle Group III of the veteran's major (right, 
in this case) upper extremity, and severe impairment of 
Muscle Group IV of the same upper extremity.  See 38 C.F.R. 
§ 4.73, Part 4, Diagnostic Codes 5303, 5304.

The two above diagnostic codes were amended effective July 3, 
1997, but the Board notes that the revisions were not 
substantive, as they were essentially limited to a different 
wording of the following information:  According to 
Diagnostic Code 5303, Muscle Group III comprises the two 
following intrinsic muscles of the shoulder girdle:  the 
pectoralis major I (clavicular), and the deltoid; and their 
function is described as elevation and abduction of the arm 
to the level of the shoulder, and "acting with 1 and 2 of 
Group II in forward and backward swing of the arm."  
According to Diagnostic Code 5304, Muscle Group IV comprises 
the following intrinsic muscles of the shoulder girdle:  the 
supraspinatus, the infraspinatus and teres minor, the 
subscapularis, and the coracobrachialis; and their function 
is described as stabilizing the muscles of the shoulder 
against injury in strong movements, holding the head of the 
humerus in its socket, abduction, and outward and inward 
rotation of the arm.  See 38 C.F.R. § 4.73, Part 4, 
Diagnostic Codes 5303, 5304.

Since the two versions of Diagnostic Codes 5303 and 5304 are 
essentially identical, there is no need to bifurcate this 
claim for an increased rating into two separate issues, and 
to determine, after the effective date of the amendment, 
which set of rating criteria is more favorable to the 
veteran's claim for an increased rating, as was done earlier 
in this decision with the PTSD and residuals of pleural 
cavity injuries issues.

A 30 percent rating is the maximum rating allowed under 
Diagnostic Code 5304 for impairment of Muscle Group IV of an 
individual's major upper extremity, while a maximum rating of 
40 percent would be warranted, under Diagnostic Code 5303, if 
there were evidence of severe impairment of the individual's 
major Muscle Group III.  38 C.F.R. § 4.73, Part 4, Diagnostic 
Codes 5303, 5304.

The October 1995 VA surgical examination report reveals no 
complaints related to a right shoulder impairment.  It also 
contains the earlier referred to impression of residuals of 
shrapnel wound to the right chest "characterized by history 
and physical findings as described."

According to an April 1998 VA medical examination report, the 
veteran, a right-hand dominant individual, said that he was 
unable to use his right arm and shoulder, particularly if he 
tried to lay down and place them under his head.  He stated 
that the right arm felt weaker, but denied any loss of 
sensation.  On examination, it was noted that the veteran had 
a tendency to stand with his shoulders slumped forward.  The 
shoulders, according to the examiner, were taken through an 
active range of motion, and it was noted that the veteran 
could bring his shoulders into an overhead position, although 
he lacked approximately 10 degrees, bilaterally, assuming the 
direct 180 degree position.  Forward elevation of the arms 
was necessary to do this maneuver.  In straight abduction, 
"scapulothoracic" motion occurred, and the veteran could 
still reach at least 170 degrees from the vertical position 
of zero.  External rotation showed a range of 80 degrees, 
bilaterally, internal rotation showed a range of 90 degrees, 
and the extremes of these two ranges were uncomfortable.  
Again, it was noted that these pain restrictions at the end 
of the range of motion were bilateral and not confined to the 
(service-connected) right shoulder.  In the examiner's 
opinion, it was "felt that these ranges of motion are 
compat[i]ble with this patient's age and general body 
structures."

The above examiner also indicated that the evaluation of the 
right shoulder girdle muscles and anterior and posterior 
chest muscles did not reveal any involvement of the 
pectoralis, latissimus dorsi, or trapezius, and that the 
veteran did not have any symptoms in his thoracic spine.  
Additionally, it was noted that the veteran had no sensory 
loss in the upper extremities, that manual muscle evaluation 
revealed "a jerky let-off" when the muscles of the arm and 
forearm were tested, that there was no isolated muscle group 
weakness, that the veteran's hands showed excellent 
functional grip with pinch, hook, and grasp, and that the 
intrinsic muscles of the hands were also functional.  The 
impression was listed as single missile gunshot wound to the 
right chest, through-and-through penetration, central, with 
loss of lung tissue, and the examiner further explained his 
impression as follows:

It is felt that the above diagnosis 
explains the nature of the wound.  The 
present disorder in my opinion is 
represented mostly by the findings within 
the patient's right chest.

I am unable to identify decreased 
function in any of the muscle groups 
involving the right upper extremity.  The 
damage within the trunk has healed with 
fibrosis secondary to the scar, which 
fortunately was isolated to the wounds, 
and in my opinion do not result in any 
malfunction of the thoracic cage.  I am 
unable to definitely establish therefore 
functional muscle injury based on today's 
examination in the above areas discussed.  
... I did not find limitation by adhesion 
[of scars] or nerve impairment and could 
see no effect as far as motion and 
strength of the right chest, side, back, 
or upper extremity.

The ranges of motion are [as] expressed 
above and it is felt that they are 
compat[i]ble with people in this 
patient's age group and state of health.

... In my opinion the [veteran]'s injury 
was confined to the thoracic cage and 
underlying contents along the tract of 
the missile, and I am unable to find any 
peripheral effect away from the thoracic 
cage and contents.

The competent evidence in the file does not show that the 
impairment of the Group III muscles of the veteran's right 
upper extremity is severe.  Consequently, the Board concludes 
that the schedular criteria for a disability evaluation in 
excess of 30 percent for the service-connected residuals of 
SFW to the right chest are not met.

Sixth Issue
Entitlement to a total disability evaluation based on 
individual unemployability
due to service-connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.   38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. §§ 3.340(a), 3.341(a).

Prior to the present decision, the service-connected 
residuals of SFW to the right chest were rated as 30 percent 
disabling, the residuals of a pleural cavity injury were 
rated as 20 percent disabling, and the PTSD was rated as 10 
percent disabling, for a combined rating of 50 percent.  See, 
Table I, Combined Ratings Table, at 38 C.F.R. § 4.25.  Even 
considering the residuals of SFW to the right chest and the 
residuals of a pleural cavity injury as a disability 
resulting from common etiology or a single accident (in which 
case, they would be considered as a single disability rated 
as 40 percent disabling, again, also per Table I), there was 
not additional disability sufficient to bring the combined 
rating to at least 70 percent.  Therefore, prior to this 
decision, the schedular criteria for a total rating were not 
met.

Upon the Board's decision to grant increased ratings for two 
of the service-connected disabilities for different periods 
of time, the veteran now meets the minimum criteria:  as of 
October 7, 1996, the residuals of a pleural cavity injury 
were increased to 60 percent, a rating that, when combined 
with the 30 percent rating in effect for the residuals of SFW 
to the right chest and the 10 percent rating in effect for 
the PTSD, brings the combined rating, as of that date, to 80 
percent.  Also, as of November 7, 1996, the 60 percent for 
the residuals of a pleural cavity injury, together with the 
30 percent for the residuals of SFW to the right chest, and 
the 30 percent for the PTSD, bring the combined rating also 
to 80 percent.  Thus, the schedular criteria for a grant of a 
total rating based on individual unemployability are met in 
this case, as of October 7, 1996.  There remains the question 
of whether the veteran is, as claimed, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

The record shows that the veteran has only middle school 
education, and experience as a light truck driver, an 
occupation he held until 1988, when, according to his 
statements, he became too disabled to work.  The record shows 
that the veteran underwent bypass surgery in 1988, and that 
the VA physician who rendered the October 1995 surgical 
examination report indicated, in that report, that, "in view 
of the presence of findings of congestive heart failure," 
the veteran was considered unemployable.  The veteran is not 
service-connected for a cardiovascular condition.  However, 
the record also reveals, as thoroughly explained earlier in 
this decision, GAF scores representing at least a moderate 
degree of social and occupational functioning.  It also 
contains a November 1998 private physician's opinion to the 
effect that the veteran, who suffered from mental health 
difficulties identified at that time as major depressive 
episode, with anxious features, was "certainly, from a 
combined medical and psychiatric viewpoint, ... not able to 
work at this time," as well as a January 1999 private 
physician's opinion to the effect that the veteran was 
"unable to work due to medical conditions."

A June 1997 VA psychological evaluation report reveals 
results interpreted as evidencing "no capacity to persist or 
work at a timely pace, in a standing position," as well as 
marked depression, anxiety and preoccupation with his 
physical condition.  This report also shows a diagnosis of 
PTSD, with a GAF score of 50, and the examiner's opinion to 
the effect that "[t]he combination of his right lung, 
shoulder and arm problems, together with his PTSD, and now 
the coronary artery disease, creates a situation, in which 
this older man, without any transferable skills and a limited 
education, has nothing to offer a potential employer, and is 
totally, vocationally disabled."

The record also contains a May 1999 VA social and industrial 
report, which reveals an individual with no current or past 
alcohol or drug problems, who takes his medication as 
prescribed and goes to VA counseling regularly, and who, 
nevertheless, suffers from multiple health problems, to 
include his service-connected disabilities.  According to the 
record, the veteran is an individual who was not able to 
pursue vocational rehabilitation as a welder or mechanic due 
to his problems with his right upper extremity, currently has 
difficulties interacting with others, including with his own 
wife and his adopted great-grandchildren, and has not been 
able to work on a full-time basis since 1988.  According to 
the VA licensed social worker who subscribed this report, 
"due to his age and many health problems, both physical and 
emotional, it is not felt [that the veteran] would be able to 
obtain employment in a competitive work setting."

As noted above, it appears that the veteran's nonservice-
connected heart disease has played a role in the veteran's 
occupational impairment.  However, his service-connected 
disabilities, which as noted above, now amount to an 80 
percent disability in combination, are shown to also 
significantly contribute to said impairment.  In considering 
the contentions advanced by the veteran at his personal 
hearings and in writing, with such information as furnished 
by the veteran being found to be credible, it is our decision 
that the evidence in its entirety is evenly balanced, or is 
at least productive of an element of doubt as to the 
veteran's ability to work, from a practical standpoint.  Not 
only did the veteran suffer significant combat-related 
injuries which are currently recognized as being 80 percent 
disabling, in combination, but he has emphasized that he 
could not perform the same type of duties he'd previously 
performed, and this is understandable, given the nature of 
those duties, his educational background, and the character 
of his service-incurred injuries.  Therefore, after a 
sympathetic and thorough review of the evidence of record, 
and resolving any reasonable doubt in favor of the veteran, 
the Board finds that the veteran's service-connected 
disabilities are of such severity as to preclude him from 
obtaining and retaining substantially gainful employment.  In 
view of this finding, the Board concludes that a total rating 
based on individual unemployability due to the service-
connected disabilities is warranted.

Seventh and Eighth Issues
Entitlement to service connection for disabilities of
the lower back and lower extremities:

These two service connection claims were denied by the RO in 
a December 1998 rating decision, and the veteran perfected 
their appeal.  While it is unclear whether the veteran still 
wishes to pursue their appeal, the Board will hereby conduct 
the required review, since they have not been formally 
withdrawn.  In essence, the veteran contends that he suffers 
from disabilities of his lower back and lower extremities 
that he believes should be service-connected as they are, in 
his opinion, service-related.

A review of the evidence of record fails to reveal evidence 
of the manifestation of disabilities of the lower back and 
lower extremities at any time during service.  The Caluza 
criterion of a present disability is met, however, as the 
medical evidence in the files reveals evidence of pitting 
edema in both ankles in October 1995 (which the VA examiner 
implicitly linked to the veteran's nonservice-connected heart 
disease); a May 1997 similar finding, with a VA examiner's 
comment to the effect that the veteran had a history of 
swelling of both lower legs and gout; and 1999 complaints of 
lower back pain and bilateral leg weakness, "for the last 2 
months," which were interpreted by VA as manifestations of 
peripheral neuropathy of the lower extremities, as well as 
disc space narrowing, degenerative joint disease (DJD), and 
multilevel degeneration in the lumbosacral spine.

In addition to the fact that there is no evidence of 
inservice incurrence of the claimed disabilities, the Board 
notes that there is no competent evidence in the files 
establishing the necessary nexus between the current 
disabilities and service.  The Caluza criteria of inservice 
occurrence and a nexus between a present disability and 
service have not been met, as it is not shown that a lower 
back disability, or a disability of the lower extremities, 
had its onset during service, or that any such claimed 
disability first diagnosed after service is causally related 
to service.  In view of this finding, the Board concludes 
that both claims for service connection are not well 
grounded.

Insofar as the veteran has submitted claims for service 
connection that are not well grounded, and especially since 
he has not reported that any additional, not yet of record, 
competent evidence exists that, if obtained, would establish 
well-grounded claims for service connection for the two 
disabilities at issue in this case, the Board has determined 
that there is no duty to further assist the veteran in 
developing his service connection claims.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Final consideration applicable to the increased rating issues
numbered one through five:

Regarding issues numbered one through five, as listed on the 
first two pages of the present decision, the Board notes that 
the record shows that the RO has already determined that 
referral of those particular matters to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the potential assignment of extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) (1999), is not warranted.  The cited 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the evidentiary record with the above 
mandates in mind, the Board agrees with the RO's 
determination that a referral for extra-schedular 
consideration of the five issues on appeal is not warranted 
in the present case, due to the lack of a reasonable basis 
for further action on this question.









CONTINUED ON THE NEXT PAGE

ORDER

1.  An initial rating exceeding 10 percent for the service-
connected PTSD for the period between June 1, 1995, and 
November 6, 1996, is denied.

2.  A 30 percent rating for the service-connected PTSD is 
granted, effective from November 7, 1996, subject to the laws 
and regulations governing the disbursement of government 
benefits.

3.  A rating exceeding 20 percent for the service-connected 
residuals of a pleural cavity injury, for the period between 
June 1, 1995, and October 6, 1996, is denied.

4.  A 60 percent rating for the service-connected residuals 
of a pleural cavity injury is granted, effective from October 
7, 1996, subject to the laws and regulations governing the 
disbursement of government benefits.

5.  A rating exceeding 30 percent for the service-connected 
residuals of SFW to the right chest is denied.

6.  A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the disbursement of government 
benefits.

7.  Service connection for a lower back disability is denied.

8.  Service connection for a disability of the lower 
extremities is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

